In the trial of an action to recover under an insurance policy which provided for the payment of a certain sum in the event "the insured lose permanently the sight of both eyes," it was not error for the court to direct a verdict for the insurance company when the uncontradicted evidence showed that there had been a permanent loss of the sight of only one eye.
                       DECIDED FEBRUARY 11, 1949. *Page 614 
This action was brought to recover the full value of a life insurance policy on the happening of a condition in the policy which provided for payment in full in the event "the insured lose permanently the sight of both eyes." The petition as amended alleged that "the insured has permanently lost the sight of both eyes." The defendant answered by denying that the insured had lost permanently the sight of both eyes. The uncontradicted evidence adduced on the trial of the case was to the effect that the insured had lost permanently the sight of only one eye. The insured testified as follows: "The sight in my left eye is knocked out. I can read a while with my other eye and then it gets weak and hurts and then I can't see. The words run together. . . I can read a little now for five minutes. . . I ain't quite blind, I can see that paper. It is blue. . . The only thing that affects me now is loss of reading. . . Sometimes I go to the picture shows and sometimes I can see all right. . . I read and write. That is my signature on that paper and I remember signing that. I couldn't see too good when I signed it. . . Them words run together. I can read that right there, it says `Georgia, Tift County.' I can see that. . . It has been a month or two since I tried to concentrate and read, and found that my eye was not strong. Ever since then my eye has been weak when I tried to read. It seems to get worse; it seems to be losing strength." The insured's mother testified as follows: "He would be looking at his books and would rub his eye and when asked what was the matter, he would say that he just couldn't get to where he could see. . . One eye is plumb gone and was gone before suit was filed. . . He tried to study but he can't use that eye. . . Before this injury his eye was strong and vigorous." The father of the insured testified thus: "I have noticed him reading since the injury and his eye watered and turned red and he won't look at anything very long. That was not true before he had this accident. If anything was wrong with his eyes before the accident, I didn't know it. The only difference now is that he turns his eye off the page and his eye waters." An eye specialist for the defendant testified as follows: "He was able to read from a normal chart. He had normal vision *Page 615 
reading from a normal chart but his eye did tire at that time. There was normal vision at that time."
The court directed a verdict for the defendant, and the plaintiff excepted and assigned the same as error on the ground that the issues should have been submitted to a jury, there being sufficient evidence to have authorized a verdict for the plaintiff.
The plaintiff's contention, as we see it, is that the words "shall lose permanently" does not mean a "total loss" of the ability to see, but is to be construed to mean a "partial loss" of eyesight. For authority he cites cases involving the question of "total disability" where an insured is unable to continue to engage in his customary livelihood. In those cases the courts have held that total disability does not necessarily mean "lasting" or "permanent" disability when construed with other provisions of the policy which would bar recovery once he recovers. However, in this case there is no such question involved. There is only one construction to be placed upon the loss of eyesight clause; and that is that the insured must losepermanently the sight of both eyes before he is entitled to recover. The word "permanently" standing alone, as in this case, would mean that the loss must be a lasting one. There is no evidence that the insured has permanently lost the sight of both eyes; on the contrary, there is evidence that eyesight in only one eye was lost. Conceding for the sake of argument that the evidence conclusively established the fact that the insured would eventually become totally blind as a result of his injury, the insured would still be precluded from recovering in this action, because his case was prematurely brought, as the condition in the policy had not been fulfilled.
The court did not err in directing a verdict for the defendant.
Judgment affirmed. Sutton, C. J., and Parker, J., concur. *Page 616